       Case: 3:18-cv-00834-wmc Document #: 17 Filed: 05/12/20 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

SHAWN D. JONES,

                            Plaintiff,                          ORDER
       v.
                                                                18-cv-834-wmc
BURTON COX,

                            Defendant.


       Pro se plaintiff Shawn Jones is proceeding in this lawsuit against defendant Dr.

Burton Cox on Eighth Amendment deliberate indifference and Wisconsin negligence

claims related to how Cox handled his scalp issues. On April 17, 2020, defendant filed a

motion to compel plaintiff to provide defendant with a signed medical information

authorization, or, in the alternative, to dismiss this case. (Dkt. #14.) In a declaration

attached to the motion, a paralegal for defense counsel explains that plaintiff has not

responded to a request for production of documents, nor has he provided defendant a

signed medical authorization form. (Dkt. #15.) The court set May 1, 2020, as plaintiff’s

deadline to oppose the motion. However, that deadline has passed and plaintiff has failed

to oppose the motion, nor has he sought an extension or otherwise provided the court with

an indication that he plans to oppose the motion.          Plaintiff’s failure to respond to

defendant’s motion suggests that he may have lost interest in pursuing this case and no

longer intends to prosecute it.

       Plaintiff will receive one more opportunity to submit a substantive response to

defendant’s motion or to file the signed medical information authorization. If he does

neither by the new deadline, the court will dismiss this case with prejudice under Rule 41

of the Federal Rules of Civil Procedure for his failure to prosecute.
      Case: 3:18-cv-00834-wmc Document #: 17 Filed: 05/12/20 Page 2 of 2




                                       ORDER

      IT IS ORDERED that plaintiff Shawn Jones may have until June 2, 2020, to file a

response to defendant’s motion or to a signed medical information authorization. If

plaintiff does neither by that date, the court will dismiss this case with prejudice

under Federal Rule of Civil Procedure 41(b) for plaintiff’s failure to prosecute it.


      Entered this 12th day of May, 2020.

                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                            2
